Citation Nr: 0525261	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  97-28 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to June 20, 1997, 
for the grant of service connection for a mood disorder.

3.  Entitlement to an effective date prior to June 20, 1997, 
for the grant of a total rating due to individual 
unemployability resulting from service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty for training (ADT) from 
March 1960 to September 1960.  Thereafter, he served on 
active duty from January 1961 to May 1963.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for a 
psychiatric disability, to include PTSD.

In October 2000, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folders.  The Board subsequently issued a December 2000 
decision finding that new and material evidence had been 
submitted to reopen the claim for service connection for a 
psychiatric disability, to include PTSD.  At that time, the 
Board remanded the reopened claim to the RO for additional 
development.

Thereafter, the case was returned to the Board and the Board 
issued a June 2003 decision which awarded service connection 
for psychiatric disability, diagnosed as a mood disorder.  At 
that time, the Board chose to undertake additional 
development of the issue of service connection for PTSD.  

In August 2003, the RO effectuated the Board's decision and 
assigned an effective date of June 16, 2003, for the grant of 
service connection for a mood disorder.  The RO evaluated the 
mood disorder as 70 percent disabling from June 16, 2003, and 
also granted a TDIU from that date. 

Following additional remands of the case in October 2003 and 
August 2004, the case has been returned to the Board for 
further action.  


FINDING OF FACT

In July 2005, the veteran indicated that he wished to 
withdraw his appeal.
  

CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal with respect to the issues of entitlement to service 
connection for PTSD and entitlement to effective dates prior 
to June 20, 1997, for the grant of service connection for a 
mood disorder and the grant of TDIU have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2004).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(b) (2004).
  
The record reflects that the veteran perfected an appeal of a 
July 1997 rating action that denied service connection for 
PTSD and an August 2003 rating action that denied effective 
dates prior to June 20, 1997, for the grant of service 
connection for a mood disorder and entitlement to a TDIU.  On 
a January 2005 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran requested a hearing before a Member of 
the Board sitting at the RO.  In a subsequent statement dated 
in February 2005, he clarified his request by expressing a 
desire for a videoconference hearing before a Member of the 
Board.  

The veteran was informed by letter dated in July 2005 that 
the requested hearing had been scheduled.  However, the 
veteran responded to the notice of the hearing by submitting 
a statement dated in July 2005 expressing his desire to 
withdraw his appeal.  The Board finds that this statement 
qualifies as a valid withdrawal of the veteran's appeal of 
the denial of service connection for PTSD and for effective 
dates prior to June 20, 1997, for the grant of service 
connection for a mood disorder and a TDIU.

In light of the veteran's withdrawal of his appeal with 
respect to these issues, there remains no allegation of error 
of fact or law for appellate consideration.  Accordingly, the 
appeal will be dismissed.  



							(CONTINUED ON NEXT PAGE)


ORDER

The appeal of the denial of service connection for PTSD is 
dismissed.  

The appeal of the denial of an effective date prior to June 
20, 1997, for the grant of service connection for a mood 
disorder is dismissed.  

The appeal of the denial of an effective date prior to June 
20, 1997, for the grant of TDIU benefits is dismissed.  




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


